      Case: 1:21-cv-00511 Document #: 1 Filed: 01/28/21 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SHARELL MARSHALL,                              )
     Plaintiff,                                )
                                               )
       v.                                      )
                                               )
TRUEACCORD CORP.,                              )
     Defendant.                                )

                                          COMPLAINT

       Plaintiff Sharell Marshall, by her counsel, Paúl Camarena, respectfully complains as

follows:

                                           Introduction.

1)     The Fair Debt Collection Practices Act and its progeny prohibit debt collectors from

seeking payment for debts without making clear disclosures when the law prohibits the debt

collector from suing or from reporting that debt to credit reporting agencies. In the case at bar,

Debt Collector-Defendant TrueAccord Corp. sought payment from Ms. Sharell Marshall, but

failed to disclose that the law prohibited TrueAccord Corp. from suing or from reporting that

debt. Thus, Defendant TrueAccord Corp. violated the FDCPA.

                                     Jurisdiction and Venue.

2)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction over this

case because this case arises under the laws of the United States. Pursuant to 28 U.S.C.

§ 1391(b)(2), the Northern District of Illinois, Eastern Division, is the proper venue because a

substantial part of the events and omissions giving rise to this action occurred within the Eastern

Division.
       Case: 1:21-cv-00511 Document #: 1 Filed: 01/28/21 Page 2 of 3 PageID #:2




                                               Parties.

3)     Plaintiff Sharell Marshall is a “consumer” as that term is defined in the Fair Debt

Collection Practices Act at 15 U.S.C. § 1692a(3); and Sharell Marshall resides within the Eastern

Division.

4)     Defendant TrueAccord Corp. is a “debt collector” as that term is defined in the Fair Debt

Collection Practices Act at 15 U.S.C. § 1692a(6).

5)     Defendant TrueAccord Corp. is also a Corporation organized in the State of Delaware and

authorized to transact business in Illinois.

                                        Factual Allegations.

6)     Like millions of other Americans, Ms. Sharell Marshall has incurred significant consumer

debts, she has struggled to service all of her consumer debts, and she eventually became

delinquent with respect to some consumer debts, including a consumer debt to LVNV Funding.

7)     Debt Collector-Defendant TrueAccord Corp. eventually began collecting on Ms.

Marshall’s consumer debt to LVNV Funding.

8)     In Defendant TrueAccord Corp.’s communication with Ms. Marshall, the Defendant

asserted that the Defendant had an important message for Ms. Marshall, stated that Ms. Marshall

owed a balance of $1,615.80 to LVNV Funding, and urged Ms. Marshall to pay through

Defendant TrueAccord.

9)     However, Defendant TrueAccord’s communications failed to disclose that TrueAccord

could not sue Ms. Marshall or that TrueAccord could not report that debt to credit reporting

agencies.

10)    Because of Defendant TrueAccord’s failure to disclose that TrueAccord could not sue or

report the debt, Ms. Marshall, inter alia, used her personal time to deal with this debt. Had
        Case: 1:21-cv-00511 Document #: 1 Filed: 01/28/21 Page 3 of 3 PageID #:3




Defendant TrueAccord disclosed that TrueAccord could not sue or report the debt, Ms. Marshall

would not have done anything to deal with that debt.

                                         Cause of Action.

                                 Count One (15 U.S.C. § 1692e).

11)     The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692e, provides that a “debt

collector may not use any false, deceptive, or misleading representation or means.” A debt

collector uses deceptive or misleading representations or means by seeking payment on a debt

without making disclosures, in “clear, accessible, and unambiguous” language, when the law

prohibits the debt collector from suing for that debt or from reporting that debt to credit reporting

agencies. Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d 679, 686 (7th Cir. 2017).

12)      Defendant TrueAccord violated Section 1692e by urging Ms. Marshall to pay Defendant

TrueAccord for a debt without disclosing that Defendant TrueAccord could not sue or report that

debt.

                                         Prayer for Relief.

        WHEREFORE, Sharell Marshall respectfully prays that this Court holds a trial by jury

and enters judgment in her favor (and against Defendant TrueAccord) for her actual damages,

statutory damages, and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k.

        Respectfully submitted,
        Plaintiff’s, Sharell Marshall’s, Counsel
        North & Sedgwick, L.L.C.
by:     /s/ Paúl Camarena
        Paúl Camarena, Esq.
        500 So. Clinton, No. 132
        Chicago, IL 60607
        paulcamarena@paulcamarena.com
        (312) 493-7494
